EXHIBIT 10.16

 

       Lloyds TSB Corporate           

Lloyds TSB Bank plc

          

3rd Floor

          

25 Gresham Street

    [GRAPHIC APPEARS HERE]     

London

          

EC2V 7HN

 

Telephone: 020 7661 4928

      

Address 4 & Post Code

 

Facsimile: 020 7661 4852

          

Reference: AFLBASE280602LSC/PFT

 

Private & Confidential   1st March 2004

The Directors

Trikon Technologies Limited

Ringland Way

Newport

Gwent

NP6 2TA

 

Dear Sirs,

 

AMENDMENT LETTER

 

We refer to a letter dated 17th July 2003 (the “Facility Letter”) and to the
security documents required to be effected thereby from time to time. Pursuant
to the foregoing we agreed to make available to you a revolving loan facility
amounting in aggregate to £5,000,000.

 

We hereby confirm that with effect from the date of this letter the Facility
Letter shall be amended to the extent that the reference to “US$45,000,000” in
Clause 7.2 shall now read “US$40,000,000”.

 

All other terms and conditions expressed in the Facility Letter remain unaltered
and from the date of this letter the Facility Letter and this letter shall now
be construed as one agreement.

 

Yours faithfully,

For and on behalf of Lloyds TSB Bank plc

 

/s/    KEITH MCLAGAN

 

Keith Mclagan

Senior Relationship Manager

Lloyds TSB Corporate